DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is not clear because it recites, in lines 3-4, the limitation “wherein each of the chips comprises an X-ray absorption layer comprising a first plural+9
ity of electrical contacts” (emphasis added).  Since in paragraph [0009] and [0052] of the present invention disclose that “the substrate comprises an X-ray absorption layer comprising a first plurality of electrical contacts”, not each of the chips comprises an X-ray absorption layer comprising a first plurality of electrical contacts, as recited in lines 3-4, claim 1. For the purpose of examination, the Examiner assumes the above limitation of “wherein each of the chips comprises an X-ray absorption layer comprising a first plurality of electrical contacts” (as recited in lines 3-4, claim 1) is:
a substrate comprises an X-ray absorption layer comprising a first plurality of electrical contacts” (emphasis added).

Claim 1 is further not clear because it recites, in line 5, the limitation “wherein the wafer has multiple dies” (emphasis added).  Applicant should use the same language for disclosing or reciting the same element in the claim.  Accordingly, for the purpose of examination, the Examiner assumes the above limitation of “wherein the wafer has multiple dies” (as recited in line 5, claim 1) is:
“wherein the wafer has the plurality of chips” (emphasis added).
(note: see Fig. 5B, wafer 820 has the plurality of chips 810)

Claim 1 is further not clear because it recites, in lines 10-11, the limitation “mounting the chips to the wafer such that the first plurality of electrical contacts are electrically connected to the second plurality of electrical contacts” (emphasis added).  For the purpose of examination, the Examiner assumes the above limitation of “mounting the chips to the wafer such that the first plurality of electrical contacts are electrically connected to the second plurality of electrical contacts” (as recited in lines 10-11, claim 1) is:
“mounting the chips to the substrate such that the first plurality of electrical contacts are electrically connected to the second plurality of electrical contacts” (emphasis added). 
(note: see Figs. 5B-5C, chips 810 are mounted to substrate 830, since chips 81 have first electrical contacts and the substrate has second electrical contacts as shown in Figs. 3 and 5B-5C).

the dies” (emphasis added).  Base on the above discussion, “the dies” (in line 13, claim 1) should be changed to “the chips”.  For the purpose of examination, the Examiner assumes the above limitation of “at least some of the dies” (as recited in 13) is: 
“at least some of the chips” (emphasis added).


Claim 1 is further not clear because it recites, in lines 14-15, the limitation “wherein the wafer comprises a second transmission line electrically bridging at least some of the chips” (emphasis added). Base on the above discussion, “the wafer” (in line 14, claim 1) should be changed to “the substrate”.  For the purpose of examination, the Examiner assumes the above limitation of “wherein the wafer comprises a second transmission line electrically bridging at least some of the chips” (as recited in lines 14-15) is:
“wherein the substrate comprises a second transmission line electrically bridging at least some of the chips” (emphasis added).
(Note: see Figs. 8C, the X-ray absorption layer 110 of the substrate may have transmission lines 119E).


Claim 16 is not clear because it recites, in lines 2-3, the limitation “when the chips are mounted to the water” (emphasis added). Base on the above discussion, “the wafer” (in lines 2-3, claim 16) should be changed to “the substrate”.   For the purpose of examination, the Examiner the water” (as recited in lines 2-3, claim 16) is:
“when the chips are mounted to the substrate” (emphasis added).
(Note: Figs. 5B-5C, chips 810 are mounted to the substrate 830).

Claim 18 is not clear because it recites, in lines 1-2, the limitation “at least one of the dies” (emphasis added). Base on the above discussion, “the dies” (in lines 1-2, claim 18) should be changed to “the chips”. For the purpose of examination, the Examiner assumes the above limitation of “at least one of the dies” (as recited in lines 1-2, claim 18) is:
“at least one of the chips”” (emphasis added). 

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten to overcome the above 35 USC § 112 rejection.
The following is a statement of reasons for the indication of allowable subject matter: a method for making an apparatus suitable for detecting X-ray, the method comprising: the wafer has the plurality of chips and comprises an electronic layer comprising a second plurality of electrical contacts and an electronic system configured to process or interpret signals generated by X-ray photons incident on the X-ray absorption layer; wherein at least one of the chips comprises a first transmission line electrically bridging at least some of the chips; wherein the substrate comprises a second transmission line electrically bridging at least some of the chips; wherein the second plurality of electrical contacts are configured to feed the signals to the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CAO et al. (U.S 2018/0210097)


			     Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        October 23, 2021